Citation Nr: 1804553	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for esophageal stricture.

2.  Entitlement to service connection for esophagitis. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for dysphasia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to May 2000. 

These matters come before the Board of Veterans' Appeals (the Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Board notes that the issue of entitlement to service connection for a skin disability, including as a result of exposure to ionizing radiation and/or mustard gas is part of a separate appeal stream.  As such, the issue is not currently before the Board and will be address in a separate decision at a later date.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2013 to assess the nature and etiology of his esophageal stricture, esophagitis, GERD, and dysphagia.  The examiner opined that the Veteran's conditions were less likely than not related to service because service treatment records (STRs) are silent for any symptoms in service.  The examiner cited to a July 1996 STR notation in support of his conclusion, stating that the Veteran's report of difficult breathing, cough, and sore throat was not related to GERD or esophagitis.  However, the examiner failed to provide an adequate rationale as to why these symptoms are not related to the Veteran's current disabilities.  Furthermore, in light of STRs showing that the Veteran was treated on several other occasions for these symptoms while in service, and received a notification that his back strain medication could cause gastric distress, the Board finds that the October 2013 VA examination was based on an inaccurate factual premise.  Therefore, another examination must be obtained on remand.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise is of little probative value).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  

2.  After completing the requested development, afford the Veteran a VA gastrointestinal examination to evaluate the nature and etiology of his esophageal stricture, esophagitis, GERD, and dysphagia.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his disabilities, and a thorough review of the claims file, the examiner should answer the following questions:

a.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's esophageal stricture began in service, or is otherwise related to a disease, event, or injury in service?

b.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's esophagitis began in service, or is otherwise related to a disease, event, or injury in service?

c.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD began in service, or is otherwise related to a disease, event, or injury in service?

d.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's dysphagia began in service, or is otherwise related to a disease, event, or injury in service?

In formulating an opinion to the above questions, the examiner is asked to consider the following evidence: i.)  STRs, to include notations in June 1996, July 1996, and April 1998; ii.) a July 1999 Memorandum regarding side effects of Naproxen; iii.) the October 2013 VA examination; and iv.) the August 2016 Board videoconference hearing transcript.  

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




